UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52408 LIFESTYLE MEDICAL NETWORK INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 13-1026995 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 201 South Orange Ave., Suite 1510, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 514-1230 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares outstanding of the issuer's common stock, $0.001 par value per share, was 25,235,101 as of September 16, 2013. LIFESTYLE MEDICAL NETWORK, INC. INDEX Page Part I. Financial Information 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 (unaudited) 4 Consolidated Statements of Operations for the three andsix months Ended June 30, 2013 and 2012, and for the period October 8, 2010 (Date of Formation) through June 30, 2013 (unaudited) 5 Consolidated Statement of Stockholders’ Equity for the Period October 8, 2010 (Date of Formation) through June 30, 2013 (unaudited) 6 Consolidated Statements of Cash Flows for the six months Ended June 30, 2013 and 2012, and for the period October 8, 2010 (Date of Formation) through June 30, 2013 (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 Part II. Other Information 20 Item 6. Exhibits. 20 Signatures 21 PART I — FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. The following unaudited consolidated financial statements should be read in conjunction with the year-end restated consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December 31, 2012. The results of operations for the three andsix months ended June 30, 2013 and 2012, and for the period October 8, 2010 (Date of Formation) through June 30, 2013 are not necessarily indicative of the results for the entire fiscal year or for any other period. 3 LIFESTYLE MEDICAL NETWORK INC. AND SUBSIDIARIES (Formerly EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES) (a Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS: Cash and cash equivalents $
